DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21, 23-24, 27-30, 32-35, 38-46 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 8-9 of Remarks, filed 02/24/2021, with respect to the previous claim rejections of claims 21, 23-25, 27-28, 30, 32-33, 35-36, and 38-39, claim objections to claims 31 and 35, and specification objection have been fully considered and are persuasive.  The previous specification objection, and claim rejections and objections of claims 21, 23-25, 27-28, 30, 32-33, 35-36, and 38-39 have been withdrawn.  US 20150092647 A1 discloses a mobile device to: receive a new DCI change indicator on the PDSCH during the do-not-decode period; and in response to receiving the new DCI change indicator, decode the PDCCH during the do-not-decode period in accordance with the DCI change indicator, wherein the PDCCH timer is specified in terms of a number of connected mode discontinuous reception (C-DRX) cycles for the mobile device (see claim 16, para. 0096), however the prior art does not disclose the previously indicated allowable subject matter, which has been incorporated into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463